Exhibit 10.2

 

EXECUTION VERSION

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
August 17, 2020, by and among Canoo Holdings Ltd., an exempted company
incorporated with limited liability in the Cayman Islands (the “Company”),
Hennessy Capital Partners IV LLC, a Delaware limited liability company
(“Hennessy Capital Partners IV”), and the other stockholders of HCAC (as defined
below) set forth on Schedule I hereto (such individuals, together with Hennessy
Capital Partners IV, each a “Stockholder”, and collectively, the
“Stockholders”). The Company and the Stockholders are sometimes referred to
herein as a “Party” and collectively as the “Parties”.

 

W I T N E S S E T H :

 

WHEREAS, as of the date hereof, each of the Stockholders “beneficially owns” (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of Class B common stock, par value
$0.0001 per share (the “Common Stock”), of Hennessy Capital Acquisition Corp.
IV, a Delaware corporation (“HCAC”), set forth opposite such Stockholder’s name
on Schedule I hereto (such shares of Common Stock, together with any other
shares of Common Stock, the voting power over which is acquired by Stockholder
during the period from the date hereof through the date on which this Agreement
terminates in accordance with Section 6.1 hereof (such period, the “Voting
Period”, and such shares of Common Stock are collectively referred to herein as
the “Subject Shares”);

 

WHEREAS, the Company and HCAC propose to enter into a merger agreement and plan
of reorganization, dated as of the date hereof (as the same may be amended from
time to time, the “Merger Agreement”), pursuant to which, upon the terms and
subject to the conditions set forth therein, (a) a wholly owned subsidiary of
HCAC (“First Merger Sub”) will merge with and into the Company (the “First
Merger”), with the Company surviving as a wholly owned subsidiary of HCAC (the
“Surviving Corporation”), and (b) as soon as practicable, but in any event
within 10 days following the First Merger, the Surviving Corporation will merge
with and into another wholly owned subsidiary of HCAC (the “Second Merger Sub”
and, such transaction together with the First Merger, the “Mergers”) with the
Second Merger Sub surviving as a wholly owned subsidiary of HCAC. Each share of
capital stock of the Company issued and outstanding immediately prior to the
effective time of the First Merger will be cancelled and automatically converted
into the right to receive a certain number of shares of Common Stock (such
transaction, together with the Mergers and other transactions contemplated by
the Merger Agreement, the “Transactions”); and

 

WHEREAS, as a condition to the willingness of the Company to enter into the
Merger Agreement, and as an inducement and in consideration therefor, the
Stockholders are executing this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used but not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement.

 



 



 

ARTICLE II

VOTING AGREEMENT

 

Section 2.1 Agreement to Vote the Subject Shares. Each Stockholder hereby
unconditionally and irrevocably agrees that, during the Voting Period, at any
duly called meeting of the stockholders of HCAC (or any adjournment or
postponement thereof), and in any action by written consent of the stockholders
of HCAC requested by HCAC’s board of directors or undertaken as contemplated by
the Transactions, such Stockholder shall, if a meeting is held, appear at the
meeting, in person or by proxy, or otherwise cause its Subject Shares to be
counted as present thereat for purposes of establishing a quorum, and such
Stockholder shall vote or consent (or cause to be voted or consented), in person
or by proxy, all of its Subject Shares (a) in favor of the adoption of the
Merger Agreement and approval of the Transactions (and any actions required in
furtherance thereof), (b) against any action, proposal, transaction or agreement
that would result in a breach in any respect of any representation, warranty,
covenant, obligation or agreement of HCAC, First Merger Sub, or Second Merger
Sub contained in the Merger Agreement, (c) in favor of the proposals set forth
in the Proxy Statement, and (d) except as set forth in the Proxy Statement,
against the following actions or proposals: (i) any proposal in opposition to
approval of the Merger Agreement or in competition with or materially
inconsistent with the Merger Agreement; and (ii) (A)  any amendment of the
certificate of incorporation or bylaws of HCAC; (B) any change in HCAC’s
corporate structure or business; or (C) any other action or proposal involving
HCAC or any of its subsidiaries that is intended, or would reasonably be
expected, to prevent, impede, interfere with, delay, postpone or adversely
affect the Transactions in any material respect or would reasonably be expected
to result in any of HCAC’s closing conditions or obligations under the Merger
Agreement not being satisfied. Each of the Stockholders agrees not to, and shall
cause its affiliates not to, enter into any agreement, commitment or arrangement
with any person, the effect of which would be inconsistent with or violative of
the provisions and agreements contained in this Article II.

 

Section 2.2 No Obligation as Director or Officer. Nothing in this Agreement
shall be construed to impose any obligation or limitation on votes or actions
taken by any director, officer, employee, agent or other representative
(collectively, “Representatives”) of any Stockholder or by any Stockholder that
is a natural person, in each case, in his or her capacity as a director or
officer of HCAC. Each Stockholder is executing this Agreement solely in such
capacity as a record or beneficial holder of shares of Common Stock.

 

ARTICLE III

COVENANTS

 

Section 3.1 Generally.

 

(a) Except as contemplated by any of the Transaction Documents, each of the
Stockholders agrees that during the Voting Period it shall not, and shall cause
its affiliates not to, without the Company’s prior written consent (except to a
permitted transferee as set forth in Section 7(c) in that certain letter
agreement, dated February 28, 2019, between HCAC and such Stockholder (the
“Insider Letter”) who agrees in writing to be bound by the terms of this
Agreement), (i) offer for sale, sell (including short sales), transfer, tender,
pledge, encumber, assign or otherwise dispose of (including by gift)
(collectively, a “Transfer”), or enter into any contract, option, derivative,
hedging or other agreement or arrangement or understanding (including any
profit-sharing arrangement) with respect to, or consent to, a Transfer of, any
or all of the Subject Shares; (ii) grant any proxies or powers of attorney with
respect to any or all of the Subject Shares; (iii) permit to exist any Lien of
any nature whatsoever with respect to any or all of the Subject Shares; or
(iv) take any action that would have the effect of preventing, impeding,
interfering with or adversely affecting such Stockholder’s ability to perform
its obligations under this Agreement. Notwithstanding the foregoing, (i) if a
Stockholder is a natural person, such Stockholder may Transfer any such Subject
Shares (A) to any member of such Stockholder’s immediate family, or to a trust
for the benefit of such Stockholder or any member of such Stockholder’s
immediate family, the sole trustees of which are such Stockholder or any member
of such Stockholder’s immediate family or (B) by will, other testamentary
document or under the laws of intestacy upon the death of such Stockholder; or
(ii) if a Stockholder is an entity, such Stockholder may Transfer any Subject
Shares to any partner, member, or affiliate of such Stockholder, in each case,
in accordance with the terms of HCAC’s governing documents; provided further,
that such transferee of such Subject Shares evidences in a writing reasonably
satisfactory to HCAC such transferee’s agreement to be bound by and subject to
the terms and provisions hereof to the same effect as such transferring
Stockholder.

 

(b) In the event of a stock dividend or distribution, or any change in the
Common Stock or HCAC Warrants by reason of any stock dividend or distribution,
split-up, recapitalization, combination, conversion, exchange of shares or the
like, the term “Subject Shares” shall be deemed to refer to and include the
Subject Shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of the Subject Shares or HCAC
Warrants may be changed or exchanged or which are received in such transaction.
Each of the Stockholders agrees, while this Agreement is in effect, to notify
the Company promptly in writing (including by e-mail) of the number of any
additional shares of Common Stock acquired by such Stockholder, if any, after
the date hereof.

 



- 2 -

 

 

(c) Each of the Stockholders agrees, while this Agreement is in effect, not to
take or agree or commit to take any action that would make any representation
and warranty of such Stockholder contained in this Agreement inaccurate in any
material respect. Each of the Stockholders further agrees that it shall use its
commercially reasonable efforts to cooperate with the Company to effect the
transactions contemplated hereby and the Transactions.

 

Section 3.2 Standstill Obligations of the Stockholders. Each of the Stockholders
covenants and agrees with the Company that, during the Voting Period:

 

(a) None of the Stockholders shall, nor shall any Stockholder act in concert
with any person to make, or in any manner participate in, directly or
indirectly, a “solicitation” of “proxies” or consents (as such terms are used in
the proxy solicitation rules of the SEC) or powers of attorney or similar rights
to vote, or seek to advise or influence any person with respect to the voting
of, any shares of Common Stock in connection with any vote or other action with
respect to a business combination transaction, other than to recommend that
stockholders of HCAC vote in favor of adoption of the Merger Agreement and in
favor of approval of the other proposals set forth in the Proxy Statement and
any actions required in furtherance thereof and otherwise as expressly provided
by Article II of this Agreement.

 

(b) None of the Stockholders shall, nor shall any Stockholder act in concert
with any person to, deposit any of the Subject Shares in a voting trust or
subject any of the Subject Shares to any arrangement or agreement with any
person with respect to the voting of the Subject Shares, except as provided by
Article II of this Agreement.

 

Section 3.3 Stop Transfers. Each of the Stockholders agrees with, and covenants
to, the Company that such Stockholder shall not request that HCAC register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any Subject Shares during the term of this Agreement without the
prior written consent of the Company other than pursuant to a transfer permitted
by Section 3.1(a) of this Agreement.

 

Section 3.4 Consent to Disclosure. Each Stockholder hereby consents to the
publication and disclosure in the Proxy Statement (and, as and to the extent
otherwise required by applicable securities Laws or the SEC or any other
securities authorities, any other documents or communications provided by HCAC
or the Company to any Governmental Authority or to securityholders of HCAC) of
such Stockholder’s identity and beneficial ownership of Subject Shares and the
nature of such Stockholder’s commitments, arrangements and understandings under
and relating to this Agreement and, if deemed appropriate by HCAC or the
Company, a copy of this Agreement. Each Stockholder will promptly provide any
information reasonably requested by HCAC or the Company for any regulatory
application or filing made or approval sought in connection with the
Transactions (including filings with the SEC).

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Each of the Stockholders hereby represents and warrants, severally but not
jointly, to the Company as follows:

 

Section 4.1 Binding Agreement. Such Stockholder (a) if a natural person, is of
legal age to execute this Agreement and is legally competent to do so and (b) if
not a natural person, (i) is a corporation, limited liability company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (ii) has all necessary power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by such Stockholder has
been duly authorized by all necessary corporate, limited liability or
partnership action on the part of such Stockholder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
Company, constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms (except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 



- 3 -

 

 

Section 4.2 Ownership of Shares. Schedule I hereto sets forth opposite such
Stockholder’s name the number of all of the shares of Common Stock and the
number of all of the HCAC Warrants over which such Stockholder has beneficial
ownership as of the date hereof. As of the date hereof, such Stockholder is the
lawful owner of the shares of Common Stock and HCAC Warrants denoted as being
owned by such Stockholder on Schedule I and has the sole power to vote or cause
to be voted such shares of Common Stock and, assuming the exercise of the HCAC
Warrants, the shares of Common Stock underlying such HCAC Warrants. Such
Stockholder has good and valid title to the Common Stock and HCAC Warrants
denoted as being owned by such Stockholder on Schedule I, free and clear of any
and all pledges, charges, proxies, voting agreements, Liens, adverse claims,
options and demands of any nature or kind whatsoever, other than those created
by this Agreement, those imposed by the Insider Letter and those imposed by
applicable Law, including federal and state securities Laws. There are no claims
for finder’s fees or brokerage commissions or other like payments in connection
with this Agreement or the transactions contemplated hereby payable by such
Stockholder pursuant to arrangements made by such Stockholder. Except for the
shares of Common Stock and Warrants denoted on Schedule I, as of the date of
this Agreement, such Stockholder is not a beneficial owner or record holder of
any (i) equity securities of HCAC, (ii) securities of HCAC having the right to
vote on any matters on which the holders of equity securities of HCAC may vote
or which are convertible into or exchangeable for, at any time, equity
securities of HCAC, or (iii) options or other rights to acquire from HCAC any
equity securities or securities convertible into or exchangeable for equity
securities of HCAC.

 

Section 4.3 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Authority, and no
consent, approval, authorization or permit of any other person is necessary for
the execution of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby. If such Stockholder is a
natural person, no consent of such Stockholder’s spouse is necessary under any
“community property” or other Laws in order for such Stockholder to enter into
and perform its obligations under this Agreement.

 

(b) None of the execution and delivery of this Agreement by such Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof shall
(i) conflict with or result in any breach of the organizational documents of
such Stockholder, as applicable, (ii) result in, or give rise to, a violation or
breach of or a default under any of the terms of any material contract,
understanding, agreement or other instrument or obligation to which such
Stockholder is a Party or by which such Stockholder or any of such Stockholder’s
Subject Shares or assets may be bound, or (iii) violate any applicable order,
writ, injunction, decree, Law, statute, rule or regulation of any Governmental
Authority, except for any of the foregoing in clauses (i) through (iii) as would
not reasonably be expected to impair such Stockholder’s ability to perform its
obligations under this Agreement in any material respect.

 

Section 4.4 Reliance by the Company. Such Stockholder understands and
acknowledges that the Company is entering into the Merger Agreement in reliance
upon the execution and delivery of this Agreement by the Stockholders.

 

Section 4.5 No Inconsistent Agreements. Such Stockholder hereby covenants and
agrees that, except for this Agreement, such Stockholder (a) has not entered
into, nor will enter into at any time while this Agreement remains in effect,
any voting agreement or voting trust with respect to such Stockholder’s Subject
Shares inconsistent with such Stockholder’s obligations pursuant to this
Agreement, (b) has not granted, nor will grant at any time while this Agreement
remains in effect, a proxy, consent or power of attorney with respect to such
Stockholder’s Subject Shares and (c) has not entered into any agreement or
knowingly taken any action (nor will enter into any agreement or knowingly take
any action) that would make any representation or warranty of such Stockholder
contained herein untrue or incorrect in any material respect or have the effect
of preventing such Stockholder from performing any of its material obligations
under this Agreement.

 

Section 4.6. Stockholder Has Adequate Information. Such Stockholder is a
sophisticated stockholder and has adequate information concerning the business
and financial condition of the HCAC and the Company to make an informed decision
regarding the Transactions and has independently and without reliance upon HCAC
or the Company and based on such information as such Stockholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
Such Stockholder acknowledges that the Company has not made and does not make
any representation or warranty, whether express or implied, of any kind or
character except as expressly set forth in this Agreement. Such Stockholder
acknowledges that the agreements contained herein with respect to the Subject
Shares held by such Stockholder are irrevocable.

 



- 4 -

 

 

Section 4.7. Absence of Litigation. As of the date hereof, there is no Action
pending or, to the knowledge of such Stockholder, threatened, against such
Stockholder that would reasonably be expected to impair the ability of such
Stockholder to perform such Stockholder’s obligations hereunder or to consummate
the transactions contemplated hereby.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Stockholders as follows:

 

Section 5.1 Binding Agreement. The Company is an exempted company incorporated
with limited liability in the Cayman Islands, and is duly organized and validly
existing under the Laws of the Cayman Islands. The Company has all necessary
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby by
the Company have been duly authorized by all necessary corporate actions on the
part of the Company. This Agreement, assuming due authorization, execution and
delivery hereof by the Stockholders, constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar Laws of
general applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

Section 5.2 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Authority, and no
consent, approval, authorization or permit of any other person is necessary for
the execution of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby.

 

(b) None of the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby or
compliance by the Company with any of the provisions hereof shall (i) conflict
with or result in any breach of the organizational documents of the Company,
(ii) result in, or give rise to, a violation or breach of or a default under any
of the terms of any material contract, understanding, agreement or other
instrument or obligation to which the Company is a party or by which the Company
or any of its assets may be bound, or (iii) violate any applicable order, writ,
injunction, decree, Law, statute, rule or regulation of any Governmental
Authority, except for any of the foregoing as would not reasonably be expected
to impair the Company’s ability to perform its obligations under this Agreement
in any material respect.

 

ARTICLE VI

TERMINATION

 

Section 6.1 Termination. This Agreement shall automatically terminate, without
any further action by any of the Parties, and none of the Company or the
Stockholders shall have any rights or obligations hereunder, and this Agreement
shall become null and void and have no effect upon the earliest to occur of:
(a) as to each Stockholder, the mutual written consent of the Company and such
Stockholder, (b) the Closing Date (following the performance of the obligations
of the Parties required to be performed on the Closing Date) and (c) the date of
termination of the Merger Agreement in accordance with its terms. The
termination of this Agreement in accordance with this Section 6.1 shall not
prevent any Party hereunder from seeking any remedies (at law or in equity)
against another Party or relieve such Party from liability for such Party’s
breach of any terms of this Agreement. Notwithstanding anything to the contrary
herein, the provisions of this Article VI and Article VII (other than the
provisions of Section 7.13, which shall terminate) shall survive the
termination, in accordance with this Section 6.1, of this Agreement.

 



- 5 -

 

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Further Assurances. From time to time, at the other Party’s request
and without further consideration, each Party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

Section 7.2 Fees and Expenses. Each of the Parties shall be responsible for its
own fees and expenses (including, the fees and expenses of investment bankers,
accountants and counsel) in connection with the entering into of this Agreement
and the consummation of the transactions contemplated hereby.

 

Section 7.3 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Subject Shares.

 

Section 7.4 Amendments, Waivers. This Agreement may not be amended except by an
instrument in writing signed by each of the Parties hereto. At any time prior to
the Effective Time, (a) the Stockholders may (i) extend the time for the
performance of any obligation or other act of the Company, (ii) waive any
inaccuracy in the representations and warranties of the Company contained herein
or in any document delivered by the Company pursuant hereto and (iii) waive
compliance with any agreement of the Company or any condition to its own
obligations contained herein and (b) the Company may (i) extend the time for the
performance of any obligation or other act of any Stockholder, (b) waive any
inaccuracy in the representations and warranties of each Stockholder contained
herein or in any document delivered by any Stockholder pursuant hereto and
(iii) waive compliance with any agreement of each Stockholder or any condition
to their obligations contained herein. Any such extension or waiver shall be
valid if set forth in an instrument in writing signed by the Party or Parties to
be bound thereby.

 

Section 7.5 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by email or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this Section
7.5):

 

  (a) If to the Company:      

Canoo Holdings Ltd.

c/o 19951 Mariner Avenue

Torrance, CA 90503

Attention: Ulrich Kranz and Andrew Wolstan

Email: ulrich@canoo.com and andrew@canoo.com

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

101 California Street

5th Floor

San Francisco, CA 94111-5800

Attention: Garth Osterman and Dave Young

Email: gosterman@cooley.com, dyoung@cooley.com

 

  (b) If to any of the Stockholders:

 

Hennessy Capital Acquisition Corp. IV

3485 North Pines Way, Suite 110

Wilson, WY 83104

Attention: Daniel J. Hennessy, Greg Ethridge and Nicholas Petruska

Email: dhennessy@hennessycapllc.com, gethridge@hennessycapllc.com and
npetruska@hennessycapllc.com

 

with copies (which shall not constitute notice) to:

 

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Jeffrey N. Smith and Dirk W. Andringa

Email: jnsmith@sidley.com and dandringa@sidley.com

 



- 6 -

 

 

Section 7.6 Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

Section 7.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby or any of the other Transactions is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the fullest extent
possible.

 

Section 7.8 Entire Agreement; Assignment. This Agreement and the schedules
hereto (together with the Transaction Documents to which the Parties hereto are
parties, to the extent referred to herein) constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersede all
prior agreements and undertakings, both written and oral, among the Parties, or
any of them, with respect to the subject matter hereof. Except for transfers
permitted by Section 3.1, this Agreement shall not be assigned (whether pursuant
to a merger, by operation of law or otherwise) by any Party without the prior
express written consent of the other Parties hereto.

 

Section 7.9 Certificates. Promptly following the date of this Agreement, each
Stockholder shall advise HCAC’s transfer agent in writing that such
Stockholder’s Subject Shares are subject to the restrictions set forth herein
and, in connection therewith, provide HCAC’s transfer agent in writing with such
information as is reasonable to ensure compliance with such restrictions.

 

Section 7.10 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 7.11 Interpretation.

 

(a) Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender, (ii) words using the singular or plural number
also include the plural or singular number, respectively, (iii) the definitions
contained in this agreement are applicable to the other grammatical forms of
such terms, (iv) the terms “hereof,” “herein,” “hereby,” “hereto” and derivative
or similar words refer to this entire Agreement, (v) the terms “Article,”
“Section” and “Schedule” refer to the specified Article, Section or Schedule of
or to this Agreement, (vi) the word “including” means “including without
limitation,” (vii) the word “or” shall be disjunctive but not exclusive, (viii)
the word “person” means an individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including, without
limitation, a “person” as defined in Section 13(d)(3) of the Exchange Act),
trust, association or entity or government, political subdivision, agency or
instrumentality of a government, and references to a person are also to its
permitted successors and assigns, (ix), an “affiliate” of a specified person
means a person who, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
person, (x) references to agreements and other documents shall be deemed to
include all subsequent amendments and other modifications thereto and references
to any Law shall include all rules and regulations promulgated thereunder and
(xi) references to any Law shall be construed as including all statutory, legal,
and regulatory provisions consolidating, amending or replacing such Law.

 

(b) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent and no rule of strict
construction shall be applied against any Party.

 



- 7 -

 

 

Section 7.12 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware applicable to contracts
executed in and to be performed in that State. All legal actions and proceedings
arising out of or relating to this Agreement shall be heard and determined
exclusively in any Delaware Chancery Court; provided, that if jurisdiction is
not then available in the Delaware Chancery Court, then any such legal Action
may be brought in any federal court located in the State of Delaware or any
other Delaware state court. The Parties hereby (a) irrevocably submit to the
exclusive jurisdiction of the aforesaid courts for themselves and with respect
to their respective properties for the purpose of any Action arising out of or
relating to this Agreement brought by any Party, and (b) agree not to commence
any Action relating thereto except in the courts described above in Delaware,
other than Actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein. Each of the Parties further agrees that notice as provided herein shall
constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient. Each of the Parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any Action arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the courts in
Delaware as described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) that (i) the Action in any such court is brought in an
inconvenient forum, (ii) the venue of such Action is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

Section 7.13 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof, and, accordingly, that the Parties shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in the Court of
Chancery of the State of Delaware or, if that court does not have jurisdiction,
any court of the United States located in the State of Delaware without proof of
actual damages or otherwise, in addition to any other remedy to which they are
entitled at law or in equity as expressly permitted in this Agreement. Each of
the Parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any Law to post security or a bond as a prerequisite to obtaining equitable
relief.

 

Section 7.14 Waiver of Jury Trial. Each of the Parties hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated hereby.
Each of the Parties (a) certifies that no representative, agent or attorney of
any other Party has represented, expressly or otherwise, that such other Party
would not, in the event of litigation, seek to enforce that foregoing waiver and
(b) acknowledges that it and the other Parties hereto have been induced to enter
into this Agreement and the transactions contemplated hereby, as applicable, by,
among other things, the mutual waivers and certifications in this Section 7.14.

 

Section 7.15 Counterparts; Electronic Delivery. This Agreement may be executed
and delivered (including by facsimile or portable document format
(pdf) transmission) in one or more counterparts, and by the different Parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement. Delivery by email to counsel for the other Parties of a counterpart
executed by a Party shall be deemed to meet the requirements of the previous
sentence.

 

Section 7.16 No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship between the Stockholders, on the one hand,
and the Company, on the other hand, and is not intended to create, and does not
create, any agency, partnership, joint venture or any like relationship between
or among the Parties. Without limiting the generality of the foregoing sentence,
each of the Stockholders (a) is entering into this Agreement solely on its own
behalf and shall not have any obligation to perform on behalf of any other
holder of Common Stock or any liability (regardless of the legal theory
advanced) for any breach of this Agreement by any other holder of Common Stock
and (b) by entering into this Agreement does not intend to form a “group” for
purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable Law. Each of the Stockholders has acted independently regarding
its decision to enter into this Agreement and regarding its investment in HCAC.

 

[Remainder of Page Intentionally Left Blank]

 



- 8 -

 

 

IN WITNESS WHEREOF, the Company and the Stockholders have caused this Agreement
to be duly executed as of the day and year first above written.

 

  CANOO HOLDINGS LTD.       By: /s/ Ulrich Kranz   Name:  Ulrich Kranz   Title:
Chief Executive Officer

 



[Signature Page to Voting and Support Agreement]

 



- 9 -

 

 

IN WITNESS WHEREOF, the Company and the Stockholders have caused this Agreement
to be duly executed as of the day and year first above written.

 



  HENNESSY CAPITAL PARTNERS IV LLC         By: Hennessy Capital LLC, its manager
        By: /s/ Daniel J. Hennessy   Name:  Daniel J. Hennessy   Title: Managing
Member

  

  /s/ Greg Ethridge   GREG ETHRIDGE      

/s/ Nicholas A. Petruska

  NICHOLAS PETRUSKA      

/s/ Juan Carlos Mas 

  JUAN CARLOS MAS      

/s/ Gretchen W. McClain 

  GRETCHEN W. MCCLAIN      

/s/ Richard Burns 

  RICHARD BURNS      

/s/ Bradley Bell 

  BRADLEY BELL      

/s/ Peter Shea 

  PETER SHEA      

/s/ James F O’Neil III 

  JAMES F O’NEIL III



 

[Signature Page to Voting and Support Agreement]

 

- 10 -

 

 

SCHEDULE I

 

Beneficial Ownership of Securities

 

Stockholder  Number of Shares of Class B Common Stock   Number of Warrants 
Hennessy Capital Partners IV LLC   5,656,820    11,739,394  Greg Ethridge 
 225,000    —  Nicholas Petruska   300,000    —  Bradley Bell   75,000    — 
Richard Burns   75,000    —  Juan Carlos Mas   75,000    —  Gretchen W. McClain 
 75,000    —  James F. O’Neil III   75,000    —  Peter Shea   75,000    — 
Total   6,631,820    11,739,394 

 

 

- 11 -



 

 